DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24th, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 24th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 2, 7, 9-14, 19, 26, 27, 29, 31 and 32 were amended. Claims 1-32 are currently pending. 
Reasons for Allowance
Claims 1-32 are allowed. The reasons for allowances were indicated in the Notice of Allowance sent on December 14th, 2020. The current amendments do not materially change the scope of the examination.
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “forming a plurality of trenches in an epitaxial layer of a semiconductor substrate, the epitaxial layer having a first conductivity type … implanting a dopant of the second conductivity 
Regarding to claim 11, the prior art fails to anticipate or render obvious the limitations including “an outer junction termination trench that includes an outer polysilicon field plate, wherein the epitaxial layer between the outer junction termination trench and an adjacent active area trench includes a first buried layer having a second conductivity type and a semiconductor region having the first conductivity type between the buried layer and a surface of the substrate” in combination with the rest of limitations recited in claim 11.
Regarding to claim 19, the prior art fails to anticipate or render obvious the limitations including “implanting a dopant of a second different conductivity type into the epitaxial layer between the junction termination plate and the first field plate such that the dopant has a peak concentration in a counter-doped buried layer below a top surface of the epitaxial layer, and a semiconductor portion is located between the peak concentration and the top surface and between the junction termination plate and the first field plate” in combination with the rest of limitations recited in claim 19.
Regarding to claim 26, the prior art fails to anticipate or render obvious the limitations including “a plurality of field plates within an epitaxial layer having a first conductivity type having a first conductivity type and located over a semiconductor substrate… a semiconductor portion having the first conductivity type and located between the counter-doped buried layer and a surface plane coincident with a top surface of junction termination plate and between the 
Claims 2-10, 12-18, 20-25, and 27-32 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VU A VU/Primary Examiner, Art Unit 2828